*1353OPINION.
Marquette :
We are satisfied that the petitioner acquired and operated his ranches with a view to profit and that he expended thereon during the year 1921 the amount of $3,006.32, which he is entitled to deduct in computing his net income for that year. The evidence also convinces us that the petitioner sustained a loss of $800 from the sale of the hardware business which he purchased, *1354or agreed to purchase from Meyers, and that he is entitled to a deduction in that amount.

Judgment will he entered under Rule 50.